DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 08, 2021 has been entered.
The objection to claim 1 is withdrawn in response to the amendment to the claim.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to claim 17.
Applicant’s arguments with regard to the rejections under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered, but are deemed to be moot in view of the new grounds of rejection.  

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, in line 8, “in localizer image” should read, “in the localizer” image.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120078089 to Wollenweber et al. (hereinafter referred to as “Wollenweber”).
As to claim 6, Wollenweber discloses a motion correction method, comprising:
	identifying one or more anatomical ranges that coincide with one or more regions of interest in the localizer image of a subject where motion is expected ([0027], scout image; [0028], the ranges are selected);
	performing image reconstruction with motion correction based on medical image data of the subject within the one or more anatomical ranges to generate motion corrected image data ([0033]; [0042]; [0046]-[0047]); and
	combining the motion corrected image data with non-motion corrected reconstructed image data of the subject to generate final image data ([0033]; [0039]).

	Wollenweber further discloses that the operator knows, prior to the acquisition of the localizer image of a subject, one or more regions of interest where motion is expected ([0028], “...the volume of interest 152 may be manually selected by the operator based on a priori information.  For example, the operator may have knowledge where motion typically occurs during the image procedure or is more likely to occur.”), but the reference does not explicitly disclose selecting the regions (note that the Wollenweber does use the terms “select”, but this corresponds to the claim’s “identifying”).  However, this is considered obvious over Wollenweber.  In identifying the anatomical ranges in the localizer image based on a priori information, i.e., knowledge the operator has prior to the procedure, the operator already knows, prior to acquisition of the localizer image, in what regions of interest of interest motion is expected.  The localizer image would not be needed to determine the regions of interest expected to have motion in this situation, since the operator would have prior knowledge of such regions.  The operator would utilize these previously known regions of interest in order to identify them in the localizer image.  Therefore, one of ordinary skill in the art would have found it obvious to select such regions, since they would be utilized.
As to claim 7, Wollenweber discloses the method of claim 6 wherein identifying the one or more anatomical ranges in the localizer image comprises identifying the one or more regions of interest for respiratory motion ([0028]; [0002]; [0042]).
As to claim 11, Wollenweber discloses the method of claim 6 further comprising acquiring the medical image data of the subject using positron emission tomography (PET), high-resolution computed tomography (HRCT), magnetic resonance (MR) imaging, computed 
As to claim 12, Wollenweber discloses the method of claim 6 wherein performing the image reconstruction with motion correction comprises extracting motion information from one or more first subsets of the medical image data within the one or more anatomical ranges and performing image reconstruction based on the motion information to generate the motion corrected image data ([0039]-[0042]).
As to claim 13, Wollenweber discloses the method of claim 12 wherein extracting the motion information comprises generating a respiratory signal, separating the medical image data into gates using the respiratory signal, and determining a motion blurring kernel based on at least one of the gates ([0040]-[0044]).
As to claim 14, Wollenweber discloses the method of claim 13 wherein generating the respiratory signal comprises performing a data-driven respiratory gating technique to extract the respiratory signal from the medical image data ([0040]-[0044]; Fig.7).
As to claim 15, Wollenweber discloses the method of claim 12 wherein performing image reconstruction comprises performing iterative image reconstruction or direct parametric reconstruction ([0033]; [0039]).
As to claim 16, Wollenweber discloses the method of claim 6 further comprising generating the non-motion corrected reconstructed image data of the subject by performing image reconstruction without motion correction on one or more second subsets of the medical image data outside the one or more anatomical ranges ([0032]-[0033]; [0038]-[0039]).
As to claim 17, Wollenweber discloses the method of claim 16 wherein performing the image reconstruction without motion correction comprises performing an iterative reconstruction technique, an analytical method or a direct parametric reconstruction ([0033]; [0039]).
Regarding claim 1, see the discussion above for claim 6.  Wollenweber discloses a motion correction system comprising a non-transitory memory device for storing computer readable program code, and a processor for performing the method ([0054]).
As to claim 2, Wollenweber discloses the system of claim 1 further comprising a three-dimensional (3D) imager, an optical camera, a radar camera, a visible structured-light 3D scanner, or a combination thereof that acquires the localizer image ([0026]).
Regarding claim 5, see the discussion above for claim 12.
As to claim 18, Wollenweber discloses one or more non-transitory computer-readable media embodying instructions executable by a machine to perform operations for motion correction ([0054]) comprising:
	identifying one or more anatomical ranges that coincide with one or more regions of interest in a localizer image of a subject where motion is expected ([0027], scout image; [0028]; the ranges are selected);
	dividing medical image data of the subject into first and second subsets, wherein the first subset includes only medical image data within the one or more anatomical ranges, wherein the second subset includes only medical image data outside the one or more anatomical ranges ([0027]-[0030]);
	generating motion corrected image data based on the first subset of the medical image data ([0033]; [0042]; [0046]-[0047]);

	combining the motion corrected image data with the non-motion corrected image data to generate final image data ([0033]; [0049]).
	Wollenweber further discloses that the operator knows, prior to the acquisition of the localizer image of a subject, one or more regions of interest where motion is expected ([0028], “...the volume of interest 152 may be manually selected by the operator based on a priori information.  For example, the operator may have knowledge where motion typically occurs during the image procedure or is more likely to occur.”), but the reference does not explicitly disclose selecting the regions (note that the Wollenweber does use the terms “select”, but this corresponds to the claim’s “identifying”).  However, this is considered obvious over Wollenweber.  In identifying the anatomical ranges in the localizer image based on a priori information, i.e., knowledge the operator has prior to the procedure, the operator already knows, prior to acquisition of the localizer image, in what regions of interest of interest motion is expected.  The localizer image would not be needed to determine the regions of interest expected to have motion in this situation, since the operator would have prior knowledge of such regions.  The operator would utilize these previously known regions of interest in order to identify them in the localizer image.  Therefore, one of ordinary skill in the art would have found it obvious to select such regions, since they would be utilized.
As to claim 19, Wollenweber discloses the one or more non-transitory computer-readable media of claim 18 wherein identifying the one or more anatomical ranges in the localizer image comprises identifying a region of interest for respiratory motion, cardiac motion or head motion ([0028]; [0002]; [0042]).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in combination with U.S. Patent Application Publication 20190080456 to Song et al. (hereinafter referred to as “Song”).
As to claim 4, Wollenweber discloses the system of claim 1, but does not disclose wherein the processor is operative with the computer readable program code to identify the one or more anatomical ranges in the localizer image by performing a learning-based algorithm.  However, this is well known in the art.  For example, Song teaches using a learning-based algorithm to identify an anatomical range ([0081], a neural network is utilized to segment a lung region).  Wollenweber’s invention is concerned with an anatomical range which is relevant to respiration.  The lung regions is relevant to respiration.  Further, Song’s technology can complete segmentation in a quick, efficient and accurate manner ([0011]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wollenweber’s invention according to Song.
Regarding claim 10, see the discussion above for claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in combination with U.S. Patent Application Publication 20190362497 to Dwivedi et al. (hereinafter referred to as “Dwivedi”).
As to claim 8, Wollenweber discloses the method of claim 6, but does not disclose wherein identifying the one or more anatomical ranges in the localizer image comprises identifying one or more regions of interest for cardiac motion.  However, this is well known in the art.  For example, Dwivedi teaches identifying a region of interest for cardiac motion ([0030]; [0037]).  Wollenweber’s invention is concerned with motion correction of image .

Claim 3, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber in combination with U.S. Patent Application Publication 20160358334 to Osborne et al. (hereinafter referred to as “Osborne”).
As to claim 3, Wollenweber discloses the system of claim 1 wherein the processor is operative with the computer readable program code to identify the one or more anatomical ranges by identifying multiple regions of interest where multiple types of periodic and non-periodic motion are expected ([0030], multiple volumes may be affected by motion; [0042], both inspiration and expiration occur).
	Wollenweber does not disclose that multiple types of motion are periodic and non-periodic motion.  However, this is well known in the art.  For example, Osborne teaches periodic and non-periodic motion ([0008], respiratory motion, head and neck motion).  Osborne explains that the primary sources of patient movements are the head and neck motion, and respiratory motion ([0003]).  Since Wollenweber is concerned with correcting motion, it would have been obvious to one of ordinary skill in the art to correct for both periodic and non-periodic motion, as taught by Osborne.
As to claim 9, Wollenweber discloses the method of claim 6, but does not disclose wherein identifying the one or more anatomical ranges in the localizer image comprises identifying one or more regions of interest for head motion.  However, this is well known in the 
As to claim 20, see the discussion above for claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665